IN THE SUPREME COURT OF THE STATE OF IDAHO

                                              Docket No. 45880

In the Matter of Adoption by Step-Parent of:                   )
JOHN DOE.                                                      )
--------------------------------------------------------       )   Boise, November 2018 Term
JANE DOE I,                                                    )
                                                               )   Opinion filed: December 19, 2018
          Petitioner-Respondent,                               )
                                                               )   Karel A. Lehrman, Clerk
v.                                                             )
                                                               )
JANE DOE (2018-16),                                            )
                                                               )
          Respondent-Appellant.                                )

        Appeal from the Magistrate Court of the Seventh Judicial District of the State of
        Idaho, Butte County, Hon. Ralph L. Savage, Magistrate Judge.

        The judgment of the magistrate court is reversed and remanded.

        Williams, Meservy & Lothspeich, LLP, Jerome, for Appellant. Brian J. Williams
        argued.

        Jane Doe I, Arco, Respondent pro se.

               _______________________________________________


HORTON, Justice.
        This is an appeal from a decision of the magistrate court denying a motion by Jane Doe
(Mother), the biological mother of an adult, mentally-incapacitated child (Son) to set aside a
decree of adoption declaring Jane Doe I (Step-Mother) to be a parent of Son. The decree was
entered upon the joint petition for adoption filed by Son’s biological father (Father) and Step-
Mother. Mother was not given notice of the proceedings. Upon learning of the adoption, she filed
a motion to set aside the decree pursuant to Idaho Rule of Civil Procedure 60(b). Father and
Step-Mother did not respond to Mother’s 60(b) motion, which the magistrate court denied. In
this direct appeal from the decision of the magistrate court, Mother argues that the lower court
erred in denying her motion because notice to Mother and her consent was required. We reverse
and remand.



                                                           1
                      I. FACTUAL AND PROCEDURAL BACKGROUND
        Mother and Father were never married. Son was born in 1996. When Son was nine years
old he was diagnosed with adrenoleukodystrophy leaving him severely cognitively impaired. At
the time of these proceedings, Mother lived in New Hampshire and Son resided with Father and
Step-Mother in Arco, Idaho.
        On July 20, 2017, Father and Step-Mother jointly petitioned the magistrate court to
permit Step-Mother to adopt Son. According to the petition: “This Petition is for an adoption,
and does not seek to terminate the natural mother’s parental rights, such as they are.” Although
the petition asserted that Father consented to the adoption, Father’s consent did not substantially
comply with the statutory form prescribed in Idaho Code section 16-2005(4) as required by
Idaho Code section 16-1506(3). 1 Mother was not provided notice of the adoption proceedings
and consequently her consent was neither sought nor given.
        At the hearing on the petition, the magistrate was informed that Mother had not been
notified of the proceedings. 2 Despite this, the magistrate found that “I’ve got everybody here that
needs to be here for the purposes of making a—giving a consent in this particular case.” The
magistrate court found that while Son’s consent would normally be needed for his adoption,
pursuant to Idaho Code section 16-1504(1)(a), Son’s mental impairment obviated this
requirement. The magistrate court then entered the decree of adoption granting Father and Step-
Mother’s petition. The decree ordered that Son’s name be changed, that a new birth certificate be
issued showing Step-Mother as Son’s parent, and that Son would be “regarded and treated in all
respects as [Step-Mother’s] child.”
        After Mother was informed of the adoption, she filed a notice of appeal to this Court and
a motion to set aside the decree of adoption with the magistrate court pursuant to Idaho Rule of
Civil Procedure 60(b). We stayed appellate proceedings pending resolution of the pending Rule
60(b) motion.



1
  Father’s purported consent was silent as to relinquishment of parental rights. I have previously discussed the
lingering problems with this statutory scheme in step-parent adoptions. See In re Adoption of Doe, 156 Idaho 345,
351–52, 326 P.3d 347, 353–54 (2014) (Horton, J., specially concurring).
2
  The magistrate court inquired whether Mother had been given notice of the proceedings. Father responded: “No,
sir, Your Honor. We actually hired an attorney in Idaho Falls to draw up the paperwork, and he informed us that, in
an adult adoption, that was not necessary or required.” The magistrate court then proceeded to grant the petition.



                                                        2
       After hearing Mother’s motion, the magistrate court issued a written decision. Mother
had argued that because her consent was required by Idaho Code section 16-1504(1)(c), she was
entitled to notice by operation of Idaho Code section 16-1505(1)(a). The magistrate court noted
the discrepancy between Idaho Code section 16-1504’s treatment of children of wed and unwed
parents and found “no rational explanation for this distinction.” The magistrate court observed
the statute’s unique history and interpreted it to “not require the consent of either parent[] for an
adult adoption.” The magistrate court denied Mother’s motion because: “Since no notice [was]
required, [Mother] has no basis to contest the lack of notice.” Mother amended her original
notice of appeal to include the magistrate court’s decision on her 60(b) motion.
                                II. STANDARD OF REVIEW
       Because Mother argues that her lack of required notice and consent renders the decree of
adoption void, we freely review the magistrate court’s decision to deny Mother’s motion to set
aside the judgment. Berg v. Kendall, 147 Idaho 571, 576, 212 P.3d 1001, 1006 (2009). “[W]here
nondiscretionary grounds are asserted, the question presented is one of law, upon which the
Court exercises free review.” Id.
       Additionally, we exercise free review over questions of law and matters of statutory
interpretation. W. Cmty. Ins. Co. v. Burks Tractor Co., Inc., 164 Idaho 215, 218, 428 P.3d 793,
796 (2018). This Court applies the plain meaning rule to the interpretation of statutes:
                Where a statute is clear and unambiguous, the expressed intent of the
       Legislature shall be given effect without engaging in statutory construction. The
       literal words of a statute are the best guide to determining legislative intent. Only
       where the language is ambiguous will this Court look to rules of construction for
       guidance and consider the reasonableness of proposed interpretations. Statutory
       language is not ambiguous merely because the parties present differing
       interpretations to the court. Rather, statutory language is ambiguous where
       reasonable minds might differ or be uncertain as to its meaning.
Marquez v. Pierce Painting, Inc., 164 Idaho 59, 63–64, 423 P.3d 1011, 1015–16 (2018).
                                       III. ANALYSIS
       The single issue before the Court is whether the magistrate court correctly denied
Mother’s motion to set aside the decree of adoption. The core of this issue is whether Mother
was entitled to notice and her consent was required for Step-Mother to adopt Son.
   A. The magistrate court incorrectly denied Mother’s motion to set aside the decree of
      adoption.




                                                 3
       The magistrate court found that notice to Mother and her consent were not required to the
petition for adoption. On appeal, Mother argues that Idaho law requires her notice and consent
before any adoption of Son. The plain language of the current statutory scheme shows Mother to
be correct.
       We first addressed adult adoptions by step-parents in Matter of Adoption of Chaney, 126
Idaho 554, 887 P.2d 1061 (1995). There, an adult child sought to be adopted by her step-father
and requested that her father’s parental rights be terminated. Id. at 555, 887 P.2d at 1062. Over
the father’s objection, the magistrate court granted the petition for adoption, but did not terminate
father’s parental rights and did not address the consequence of the adoption to father. Id. We held
that the consent requirements of Idaho Code section of 16-1504 did not apply. Id. at 556–57, 887
P.2d at 1063–64. We then concluded that, although Idaho Code section 16-1501 clearly
permitted adult adoptions, the Legislature’s failure to prescribe a procedure for such adoptions
required us to vacate the order of adoption. Id. at 560, 887 P.2d at 1066.
       In its next session, the Legislature responded by prescribing the procedure for adult
adoptions by incorporating the procedures for adoption of minor children. 1996 Idaho Sess. L.
ch. 195, §§ 1–5, pp. 610–14. The effect was to abrogate our decision in Chaney. Idaho Code
section 16-1506 was amended by the addition of a new subsection (5), which provided, in
pertinent part, that “[p]roceedings for the adoption of an adult shall be as provided in subsection
(1) of this section and any consents required shall be executed as provided in subsection (2) of
this section.” 1996 Idaho Sess. L. ch. 195, § 3, p. 613. Over the years, Idaho’s adoption statutes
have been repeatedly amended, resulting in the addition of certain sections and the renumbering
of various subsections, however, the legislative direction that Idaho Code section 16-1501(1)
shall govern proceedings for adult adoptions and that required consents be given has remained
unchanged.
       Thus, Idaho Code section 16-1506(6) now provides:
               Proceedings for the adoption of an adult shall be as provided in subsection
       (1) of this section and any consents required shall be executed as provided in
       subsection (3) of this section. Upon a finding by the court that the consent of all
       persons for whom consent is required has been given and that the requirements of
       section 16-1501, Idaho Code, have been proven to the satisfaction of the court, the
       court shall enter an order granting the adoption. In cases where the adult proposed
       to be adopted is incapacitated or disabled, the court may require that an
       investigation be performed. The form and extent of the investigation to be
       undertaken may be as provided in subsection (4) of this section, or as otherwise


                                                 4
        ordered by the court. If an investigation is performed, the court must review and
        approve the findings.
Contrary to our holding in Chaney, required consents are a prerequisite to the adoption of an
adult. Not only does Idaho Code section 16-1506(6) twice refer to required consent, this
requirement is also found in Idaho Code section 16-1506(1) (“The petition shall set forth . . . the
names of any person or agency whose consent to said adoption is necessary”) and Idaho Code
section 16-1506(3) (“Any person or persons whose consent is required shall execute such
consent in writing, in a form consistent with the provisions of section 16-2005(4), Idaho Code”).
        These statutory references to required consents bring Idaho Code sections 16-1503 and
16-1504 into play, as these are the statutes addressing the consent required for adoptions to
occur. Only Idaho Code section 16-1504 applies to the issue presented by this appeal. The statute
provides, in pertinent part, as follows:
        (1) Consent to adoption is required from:
                (a) The adoptee, if he is more than twelve (12) years of age, unless
                he does not have the mental capacity to consent;
                (b) Both parents or the surviving parent of an adoptee who was
                conceived or born within a marriage, unless the adoptee is eighteen
                (18) years of age or older;
                (c) The mother of an adoptee born outside of marriage. . . .
As Son was born out of wedlock, Idaho Code section 16-1504(1)(c) applies to the present
action. 3
        The requirement that Mother consent to Son’s adoption triggered her right to notice, as
Idaho Code section 16-1505 provides:
        (1) Notice of an adoption proceeding shall be served on each of the following
        persons:
                (a) Any person or agency whose consent or relinquishment is
                required under section 16-1504, Idaho Code, unless that right has
                been terminated by waiver, relinquishment, consent or judicial
                action, or their parental rights have been previously terminated . . .
Thus, the magistrate court erred in its conclusions that Mother’s consent was not required and
that she was not entitled to notice of the adoption proceeding. Therefore, we reverse the


3
  The magistrate court noted the inconsistent treatment of the children of wed and unwed parents and likely
performed a reasonable job of determining the probable will of the Legislature. However, the statute’s plain
language ends our inquiry.


                                                     5
magistrate court’s order denying Mother’s Rule 60(b) motion, vacate the decree of adoption and
remand for further proceedings consistent with this opinion.
   B. We decline to award attorney fees on appeal.
       Mother requests attorney fees on appeal pursuant to Idaho Code section 12-121 on the
basis that Father and Step-Mother’s petition was based upon a “blatant and obvious mistake and
a failure to read and understand the law.” Given the lack of clarity of the statutory scheme
governing adult adoptions and our previous decision in Chaney, we are unable to conclude that
Father and Step-Mother have frivolously defended this appeal. Therefore, we do not award
attorney fees on appeal.
                                    IV. CONCLUSION
     We reverse the decision of the magistrate court denying Mother’s motion to set aside the
judgment, vacate the decree of adoption and remand for further proceedings consistent with this
opinion. We award Mother costs, but not attorney fees, on appeal.


       Chief Justice BURDICK, and Justices BRODY, BEVAN and STEGNER CONCUR.




                                                6